Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 30-45 are all the claims.
2.	Claims 30-31 are amended and new Claims 32-45 are added in the Response of 9/27/2019.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 30-45, drawn to a method of treatment or prevention of cancer, classified in C07K 2317/34.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Election of Species
5.	Claim(s) 30 is/are generic to the following disclosed patentably distinct species (method endpoint): treatment or prevention. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
-the examiner’s search of patent and non-patent literature bases involves searching no less than six (6) different sources, and the search would need to encompass art for conventional TCRs in addition to recombinant TCRs that possess treatment- and/or prevention- effective attributes, in vitro and in vivo. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions.
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

6.	Claim(s) 30 is/are generic to the following disclosed patentably distinct species (reagents/modalities administered): 
(a) (i) a T cell receptor (TCR) having antigenic specificity for the amino acid sequence of SEQ ID NO: 2 and comprising an a chain complementarity determining region (CDR) 1 comprising the amino acid sequence of SEQ I D NO: 3, an a chain CDR2 comprising the amino acid sequence of SEQ ID NO: 4, an a chain CDR3 comprising the amino acid sequence of SEQ ID NO: 5, a Q chain CDR I comprising the amino acid sequence of SEQ ID NO: 6, a R chain CDR2 comprising the amino acid sequence of SEQ ID NO: 7, and a R chain CDR3 comprising the amino acid sequence of SEQ ID NO: 8, (ii) a polypeptide comprising a functional portion of the TCR of (i), wherein the functional portion comprises the amino acid sequences of SEQ ID NOs: 3-8, (iii) a polypeptide comprising a functional portion of the TCR of (i), wherein the functional portion comprises the amino acid sequence of both SEQ ID NOs: 9 and 10, (iv) a polypeptide comprising a functional portion of the TCR of (i), wherein the functional portion comprises the amino acid sequence of both SEQ ID NOs: I I and 12, (v) a protein comprising at least one of the polvpeptides of any one of (ii)-(iv), (vi) a protein comprising a first polvpeptide chain comprising the amino acid sequences of SEQ ID NOs: 3-5 and a second polvpeptide chain comprising the amino acid sequences of SEQ ID NOs: 6-8 (see dependent Claims 32-38);
(b) (vii) a nucleic acid comprising a nucleotide sequence encoding the TCR of (i), the polvpeptide of any one of (ii)-(iv), or the protein of (v) or (vi), (viii) a recombinant expression vector comprising the nucleic acid of (vii), (ix) a host cell comprising the recombinant expression vector of (viii), (x) population of cells comprising at least one host cell of (ix) (see dependent Claims 40- 45);
(c) (xi) an antibody, or antigen binding portion thereof, which specifically binds to a functional portion of the TCR of (i), wherein the functional portion comprises the amino acid sequences of SEO ID NOs: 3-8 (see dependent Claim 39); or 
(d) (xii) a pharmaceutical composition comprising the TCR of (i), the polypeptide of any one of (ii)-(iv), the protein of (v) or (vi), the nucleic acid of (vii), the recombinant expression vector of (viii), the host cell of (ix), the population of cells of (x), or the antibody, or antigen binding portion thereof, of (xi), and a pharmaceutically acceptable carrier in an amount effective to treat or prevent cancer in the mammal. 
The species are independent or distinct because as disclosed the species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
-the examiner’s search of patent and non-patent literature bases involves searching no less than six (6) different sources, and the search would need to encompass art for conventional TCRs in addition to recombinant TCRs, nucleic acids encoding the same, vectors, and antibodies that possess treatment- and/or prevention- effective attributes, in vitro and in vivo. The search would include the state of the art with respect to the enablement and support for producing and using the products and methods in order for there to be a utility for the claimed inventions.
-the inventions have acquired a separate status in the art due to their recognized divergent subject matter
- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643